DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 20 and 21, the claims are method claims, but depend from apparatus claims, and thus their respective limitations lack proper antecedent basis.  Examiner notes it appears the claims should depend from independent method claim 19.  
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-9, 11, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,241,846 (Murphy) in view of US 7,343,648 (Shaw).
Regarding claim 1, Murphy teaches a closure device for a container, comprising:
a. a first mounting device (57); 
b. a second mounting device (67); and
d. at least one elastic member (41). 

c. a first strap configured to interact with the first mounting device, and comprising a first end and a second end; 
d. a second strap configured to interact with the second mounting device, and comprising a first end and a second end, the first end of the second strap is configured to mate to the first end of the first strap; and 
e. at least one elastic member connected to the second end of the first strap and/or the second strap.
Examiner notes that while Murphy does not teach straps, the reference does teach holding means (13) which are connected by the elastic member (41). 
Shaw teaches a securing strap comprising: 
c. a first strap (4) configured to interact with the first mounting device (capable of use in the intended manner), and comprising a first end (end located adjacent buckle 7) and a second end (end located adjacent clasp connector 6); 
d. a second strap (5) configured to interact with the second mounting device (capable of use in the intended manner), and comprising a first end (end located adjacent tensioner grip 9) and a second end (end located adjacent clasp connector 8), the first end of the second strap is configured to mate to the first end of the first strap (capable of use in the intended manner by locking hook connectors 2); and 
e. at least one elastic member (10a, 10b, 10c; explicitly taught to be elastic in col. 3, line 24) connected to the second end of the first strap and/or the second strap.
Examiner notes Shaw teaches the securing strap is taught to “secure items (for example, surf boards, packing cases, etc to a roof-rack)”.  Furthermore, Shaw teaches the device has an adjustable length (col. 3, line 64 through col. 4, line 5).  Examiner further notes that Murphy teaches a retainer (11) which has hooks (13) at each end, and an elastic element (41) therebetween, in order to secure a lid of a container, by way of mounting devices (57, 67).
1) of Shaw for the retainer (11) of Murphy, motivated by the benefit of allowing a user to adjust the length thereof to accommodate the given sized container.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding the intended use of interacting with the mounting devices and the first end of the first strap configured to mate to the first end of the second strap, Examiner asserts that all claimed physical structures are present, and are capable of use in the intended manner.  For example, the securing strap of Shaw can be wrapped around the handles/mounting devices (57, 67) of the container of Murphy in a manner like that shown in Murphy Figure 2 on handle (67), and then mate the hooks (2) of Shaw together in order to secure the lid.  
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  
	Furthermore, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  Also see MPEP 2112.01(I):
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp.v.D. F. Newfield Co., 7 F.Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).

	Additionally, see MPEP 2114(II):

II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).

Regarding claim 2, the at least one elastic member comprises 
i. a first elastic member (Shaw 10a) having a first end connected to the second end of the first strap (connected at 6 in Shaw Figure 1), and a second end connected to the second mounting device (capable of being wrapped around the container handle of Murphy); and 
ii. a second elastic member (Shaw 10b) having a first end connected to the second end of the second strap (connected at 8 in Shaw Figure 1), and a second end connected to the first mounting device (capable of being wrapped around the container handle of Murphy).
Regarding claim 3, the first elastic member biases the second end of the first strap toward the second mounting device, and the second elastic member biases the second end of the second strap toward the first mounting device (capable of use in the intended manner if wrapped around the handle because of the natural elasticity of the bungee lengths 10a-c).  
Regarding claim 4, Murphy in view of Shaw teaches all limitations substantially as claimed, but fails to teach the first end of the first elastic member connects to the second end of the first strap via a first ring, and the first end of the second elastic member connects to the second end of the second strap via a second ring.  Instead, the reference teaches connectors (6, 8).
Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide ring-shaped connectors, or any other suitable shaped connector, motivated by the benefit of using a mechanical equivalent connector to connect two adjacent elements.  
Regarding claim 5, the at least one elastic member comprises an elastic member having a first end connected to the second end of the first strap (Shaw 10a connected at 6 in Figure 1), and a second end connected to the second end of the second strap (Shaw 10a connected at 8 in Figure 1).  
	Regarding claim 6, the elastic member biases the second ends of the first and second straps together (inherent to elastic elements). 
Regarding claim 7, Murphy in view of Shaw teaches all limitations substantially as claimed, but fails to teach the first end of the elastic member connects to the second end of the first strap via a first ring, and the second end of the elastic member connects to the second of the second strap via a second ring.  Instead, the reference teaches connectors (6, 8).
Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide ring-shaped connectors, or any other suitable shaped connector, motivated by the benefit of using a mechanical equivalent connector to connect two adjacent elements.  Moreover, Examiner notes with regard to Shaw Figure 1, that providing a ring at each of (6) and (8) would allow a connection between (10a) and (4) at (6), and between (10b) and (5) at (8), thus reading on the claimed limitation.  
	Regarding claim 8, the first end of the second strap is configured to mate to the first end of the first strap by a connector (Shaw hooks 2). 
Regarding claim 9, Murphy in view of Shaw teaches all limitations substantially as claimed, but fails to teach the connector is one of a buckle and a hook and loop connector.  
	Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art at the time the invention was made to buckle or hook and loop connectors, or any other suitable shaped connector, motivated by the benefit of using a mechanical equivalent connector to connect two adjacent elements.
	Regarding claim 11, the first strap passes through the first gap, and the second strap passes through the second gap (capable of use in the intended manner being wrapped around the handles of the container of Murphy).  
Regarding claim 19, Murphy in view of Shaw teaches all limitations substantially as claimed, but fails to teach a method for closing a container, comprising the steps of 
a. providing the container of claim 11; 
b. pulling the first ends of the first and second straps over the lid; and 
c. connecting the first ends of the first strap to the first end of the second strap on top of the lid.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the combined prior art of Murphy in view of Shaw in the claimed manner, because such is merely a different way of interconnecting the claimed physical structures found in the prior art, with the intention of securing the lid to the container, having a predictable outcome absent a teaching of an unexpected result.  
Regarding claim 20, the connecting step involves the use of a buckle or a hook and loop connector (buckle 7 is required to adjust the length in order to achieve the correct length of the device; Examiner notes the claim does not specify the actual connecting involves the buckle).  
Regarding claim 21, Murphy in view of Shaw teaches all limitations substantially as claimed, but fails to teach the pulling step involves wrapping the first strap around a first pin on the first mounting device, and wrapping the second strap around a second pin on the second mounting device.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the combined prior art of Murphy in view of Shaw in the claimed manner, because such is .  

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,241,846 (Murphy) in view of US 7,343,648 (Shaw) as applied above to claim 1, and further in view of US 3,817,563 (McGlothlin).
Regarding claim 10, Murphy in view of Shaw as applied above teaches all limitations substantially as claimed, but does not explicitly teach:
i. the first mounting device comprises a first base plate, a first block protruding from the first base plate, a second block protruding from the first base plate, and a first pin held between the first and second blocks to provide a first gap between the first pin and the first base plate; and 
ii. the second mounting device comprises a second base plate, a third block protruding from the second base plate, a fourth block protruding from the second base plate, and a second pin held between the third and fourth blocks to provide a second gap between the second pin and the second base plate.  
	However, Examiner notes the reference appears to teach standard, rotatable metallic handles (57, 67) on the side of the bin.  
	McGlothlin better teaches such handle structure in Figure 1, and further demonstrates suitability for use with retaining devices (66, 68).  See annotated Figure 1 showing Examiner’s interpretation of physical structure:

    PNG
    media_image1.png
    359
    604
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the handles of McGlothlin on the container of Murphy as modified in view of Shaw, motivated by the benefit of a mechanical equivalent suitable for gripping and handling the container.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,241,846 (Murphy) in view of US 7,343,648 (Shaw) as applied above to claim 1, and further in view of US 1,877,771 (Lear).
	Regarding claim 12, Murphy in view of Shaw as applied above teaches all limitations substantially as claimed, but fails to teach the first pin passes through a hole in the second block and screws into the first block, and the second pin passes through a hole in the fourth block and screws into the third block.  
	Lear teaches this is known type of handle structure showing first and second blocks (K) and a pin (bolt R) passing through a hole (Q) in the second block and threaded into the first block (at threaded nut S).  Although disclosed for use with tools, one of ordinary skill in the art would find it obvious to use the handle in other areas where gripping is desired.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the handles of the container of Murphy in view of Shaw, providing the handle taught by Lear, motivated by the benefit of a mechanically equivalent gripping structure to assist a user in handing the container.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).

8.	Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,241,846 (Murphy) in view of US 2,573,548 (Cunningham) and in view of US 7,343,648 (Shaw).
Regarding claim 13, waste container, comprising:
c. a first mounting device (57); 
d. a second mounting device (67); 
Murphy as applied teaches all limitations substantially as claimed, but fails to teach:
(a) a. a main box containing a front wall, a rear wall opposing the front wall, a right wall connecting the front wall and the rear wall, and a left wall opposing the right wall and connecting the front wall and the rear wall; 
b. a lid mounted on a lid hinge at the rear of the main box; 
c. a first mounting device mounted to the right wall; 
d. a second mounting device mounted to the left wall; 
and
(b) e. a first strap configured to interact with the first mounting device, and comprising a first end and a second end; 
f. a second strap configured to interact with the second mounting device, and comprising a first end and a second end, the first end of the second strap is configured to mate to the first end of the first strap; and 

However, the reference does teach a container comprising a wall with first and second mounting devices, and holding means (13) which are connected by an elastic member (41). 
Regarding modification (a), Cunningham teaches 
a. a main box containing a front wall (unlabeled; clearly shown), a rear wall opposing the front wall (unlabeled; clearly shown), a right wall (3) connecting the front wall and the rear wall, and a left wall (unlabeled; clearly shown) opposing the right wall and connecting the front wall and the rear wall; 
c. a first mounting device (unlabeled, clearly shown) mounted to the right wall (see location of handle in Figure 2); 
d. a second mounting device mounted to the left wall (not shown or labeled; inherently present).
Cunningham does not teach b. a lid mounted on a lid hinge at the rear of the main box; however, the reference clearly suggests as much, showing a lid which pivots about a hinge point.  Moreover, Cunningham shows the clear equivalence between a cylindrical container body and one having a square cross-sectional body.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the container of Murphy, forming the body with a square cross-section comprising a front wall, back wall, and sidewalls comprising first and second holding devices, as taught by Cunningham, motivated by an equivalent container shape which would fit in a corner.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  See MPEP 2144.04 (IV)(B).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the container of Murphy in view of Cunningham, providing a separable 
Regarding modification (b), Shaw teaches a securing strap comprising: 
c. a first strap (4) configured to interact with the first mounting device (capable of use in the intended manner), and comprising a first end (end located adjacent buckle 7) and a second end (end located adjacent clasp connector 6); 
d. a second strap (5) configured to interact with the second mounting device (capable of use in the intended manner), and comprising a first end (end located adjacent tensioner grip 9) and a second end (end located adjacent clasp connector 8), the first end of the second strap is configured to mate to the first end of the first strap (capable of use in the intended manner by locking hook connectors 2); and 
e. at least one elastic member (10a, 10b, 10c; explicitly taught to be elastic in col. 3, line 24) connected to the second end of the first strap and/or the second strap.
Examiner notes Shaw teaches the securing strap is taught to “secure items (for example, surf boards, packing cases, etc to a roof-rack)”.  Furthermore, Shaw teaches the device has an adjustable length (col. 3, line 64 through col. 4, line 5).  Examiner further notes that Murphy teaches a retainer (11) which has hooks (13) at each end, and an elastic element (41) therebetween, in order to secure a lid of a container, by way of mounting devices (57, 67).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the securing strap (1) of Shaw for the retainer (11) of Murphy, motivated by the benefit of allowing a user to adjust the length thereof to accommodate the given sized container.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding the intended use of interacting with the mounting devices and the first end of the first strap configured to mate to the first end of the second strap, Examiner asserts that all claimed physical structures are present, and are capable of use in the intended manner.  For example, the securing strap of Shaw can be wrapped around the handles/mounting devices (57, 67) of the 67), and then mate the hooks (2) of Shaw together in order to secure the lid.  
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  
	Furthermore, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  Also see MPEP 2112.01(I):
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp.v.D. F. Newfield Co., 7 F.Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).

	Additionally, see MPEP 2114(II):

II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).

Regarding claim 14, the at least one elastic member comprises 
i. a first elastic member (Shaw 10a) having a first end connected to the second end of the first strap (connected at 6 in Shaw Figure 1), and a second end connected to the second mounting device (capable of being wrapped around the container handle of Murphy); and 
ii. a second elastic member (Shaw 10b) having a first end connected to the second end of the second strap (connected at 8 in Shaw Figure 1), and a second end connected to the first mounting device (capable of being wrapped around the container handle of Murphy).
Regarding claim 15, the at least one elastic member (Shaw 10a) comprises an elastic member having a first end connected to the second end of the first strap (Shaw Figure 1 at connector 6), and a second end connected to the second end of the second strap (Shaw Figure 1 at connector 8), the elastic member wrap around the rear wall of the main box (capable of use in the intended manner as described above with respect to claim 13).  
Regarding claim 17, the at least one elastic member biases the first strap and/or the second strap toward the rear wall of the main box (capable of use in the intended manner if wrapped around the handle because of the natural elasticity of the bungee lengths 10a-c).  

9.	Claim 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,241,846 (Murphy) in view of US 2,573,548 (Cunningham) and in view of US 7,343,648 (Shaw) as applied above to claim 1, and further in view of US 3,817,563 (McGlothlin).
Regarding claim 16, Murphy in view of Shaw as applied above teaches all limitations substantially as claimed, but does not explicitly teach:
i. the first mounting device comprises a first base plate, a first block protruding from the first base plate, a second block protruding from the first base plate, and a first pin held between the first and second blocks to provide a first gap between the first pin and the first base plate; and 
ii. the second mounting device comprises a second base plate, a third block protruding from the second base plate, a fourth block protruding from the second base plate, and a second pin held between the third and fourth blocks to provide a second gap between the second pin and the second base plate.  
	However, Examiner notes the reference appears to teach standard, rotatable metallic handles (57, 67) on the side of the bin.  
	McGlothlin better teaches such handle structure in Figure 1, and further demonstrates suitability for use with retaining devices (66, 68).  See annotated Figure 1 above with respect to claim 10.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the handles of McGlothlin on the container of Murphy as modified in view of Shaw, motivated by the benefit of a mechanical equivalent suitable for gripping and handling the container.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
	Regarding the final limitation of claim 16, the second mounting device is mounted to the left wall such that the second pin extends at an angle relative to the horizontal, Examiner notes that a relative angle of 0 degrees is still an angle, and is not read as something which is not explicitly claimed, e.g. inclined relative to the horizontal.  
	Regarding claim 18, the pins extend at an angle of about 40-50 relative to the horizontal (capable of use in the intended manner if the container is tilted such that normally horizontal pins are angled relative to the horizontal; Examiner notes the horizontal is not claimed with respect to any fixed container structure or orientation, i.e. “when the container is in the upright position”, “relative to a plane of the container opening” etc.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547.  The examiner can normally be reached on M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES N SMALLEY/Examiner, Art Unit 3733